DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for circulation” and “means for drawing a vacuum” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19, 21, 22 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11, line 8 recites “a means for circulation of the fluid suitable for connecting the reservoir either to……..filling the reservoir…”.  It is unclear how the reservoir is used to fill the reservoir.  
Claim 11 recites the limitation "the fluid" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the bottom" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 16, 19-21 and 24 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Williams et al., U.S. Patent 5,524,728.

As per claims 11 and 20, Williams et al. disclose a device and method (figs. 1, 2) for lubrication of a unit (10) [bearing] turning under vacuum (col. 5, lines 1-35), where said unit comprises an axle (16) [shaft] rotating relative to a fixed bearing structure (16) [shaft], via at least one bearing or roller (20), and where said unit (10) is placed in an enclosure (52, 50, 54) (fig. 2) connected to means for drawing a vacuum (56), wherein the device comprises:
 	 a lubricant reservoir (72) connected by pipes (68, 84) both to the bottom of the enclosure and also to the bearing (52, 50, 54) (fig. 2);
 	 and a means for circulation (col. 5, line 25 to col. 6, line 3) of the fluid suitable for connecting the reservoir (72) either to the means for drawing a vacuum (56), for filling the reservoir from the enclosure by gravity, or to the atmosphere (64) for lubricating the bearing (10).

As per claim 16, Williams et al. as set forth above, disclose the reservoir (72) is placed at the same level as, or lower than, the lower part of the enclosure (52, 50, 54) (fig. 2).

As per claim 19, Williams et al. as set forth above, disclose flywheel (12) [outer sleeve] comprising a massive body of a main material, arranged on or combined with an axle (16) turning relative to a fixed bearing structure, by at least one bearing or roller (20), said flywheel (12) being placed in an enclosure (50), receiving the flywheel (12) and the bearing (20), and connected to means for drawing vacuum (56), wherein the flywheel (12) comprises a lubrication device according to claim 11.

As per claim 21, Williams et al. as set forth above, disclose the unit (10) turning under vacuum is a flywheel (12).

As per claim 24, Williams et al. as set forth above, disclose the means for drawing vacuum comprises a vacuum pump (56).

Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest device or method for lubrication of a unit turning under vacuum, where said unit comprises an axle rotating relative to a fixed bearing structure, via at least one bearing or roller, and where said unit is placed in an enclosure connected to means for drawing a vacuum, wherein the device comprises: a lubricant reservoir connected by pipes both to the bottom of the enclosure and also to the bearing; and a means for circulation of the fluid suitable for connecting the reservoir either to the means for drawing a vacuum, for filling the reservoir from the enclosure by gravity, or to the atmosphere for lubricating the bearing; the material of the body is concrete
Claims 12-15, 17, 18, 22 and 26-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest device or method for lubrication of a unit turning under vacuum, where said unit comprises an axle rotating relative to a fixed bearing structure, via at least one bearing or roller, and where said unit is placed in an enclosure connected to means for drawing a vacuum, wherein the device comprises: a lubricant reservoir connected by pipes both to the bottom of the enclosure and also to the bearing; and a means for circulation of the fluid suitable for connecting the reservoir either to the means for drawing a vacuum, for filling the reservoir from the enclosure by gravity, or to the atmosphere for lubricating the bearing; the means of fluid circulation comprises a three-way valve connecting the reservoir either to means for drawing a vacuum or to the atmosphere (or); a two-way, normally-open valve is provided disposed between the reservoir and the enclosure (or); a flow rate sensor arranged between the reservoir and the bearing, and a filter upstream from the sensor are provided (or); the device comprises a normally-open, anti-backflow valve between the reservoir and the enclosure (or); a three-way solenoid valve whose two outlets are each connected to a roller/bearing.
 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654